Electronically Filed
                                                     Supreme Court
                                                     SCPW-XX-XXXXXXX
                                                     15-OCT-2020
                                                     01:50 PM
                                                     Dkt. 12 ODDP

                         SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                DUANE KAAPEA KAAIALII, Petitioner
                               vs.

THE HONORABLE FA#AUUGA TO#OTO#O, Judge of the Circuit Court of the
       First Circuit, State of Hawai#i, Respondent Judge,

                               and

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
     and Circuit Judge Kawano, assigned by reason of vacancy)

          Upon consideration of petitioner Duane Kaapea

Kaaialii’s petition for writ of mandamus, filed on September 27,

2020, the documents attached thereto and submitted in support

thereof, and the record, it appears that petitioner fails to

demonstrate that he has a clear and indisputable right to the

requested relief, that he lacks alternative means to seek relief,

or that the respondent judge committed a flagrant and manifest

abuse of discretion in denying his motions for release.

Petitioner, therefore, is not entitled to the requested

extraordinary writ from this court.   See Kema v. Gaddis, 91
Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action; where a court has

discretion to act, mandamus will not lie to interfere with or

control the exercise of that discretion, even when the judge has

acted erroneously, unless the judge has exceeded his or her

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which he or she has a legal duty

to act).   Accordingly,

           IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

           IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fees.

           DATED:   Honolulu, Hawai#i, October 15, 2020.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Kelsey T. Kawano




                                  2